DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 Response to Arguments

Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. Please see response below: 
In response to applicant argument, as such, the “request” of claim 1 cannot be equated with the registration (i.e., attach request) of Cavalcanti, since at the time of the “request” of claim 1, both the “mobile device” and the “further mobile device” are already attached to the mobile communication network. Accordingly, Cavalcanti cannot teach either one or both of determining “a unique identifier of said further mobile device based on said request” or determining “a unique identifier of said mobile device based on said (Examiner agree that the attach request or registration is not equated to the request as claimed. However, Cavalcanti’s Figure 2 discloses mobile devices can be connected to ProSe Function and E-UTRAN; see para. 0022, a UE can communicate with each other or through network; see para. 0026, 0027, 00105, gateway UE or relay UE can transmit to ProSe Function its identifiers as well as D2D UE identifiers which is further mobile device; see para. 0095,00125, unique identifiers that determine the relation of mobile device or relay/gateway device with D2D device or further mobile device; see Figure 8 step 820, para. 0061, gateway UE/relay UE is a mobile device which signals the transceiver to transmit to a ProSe Function, the identifier of gateway UE or relay UE or mobile device and D2D UE identifiers which is a further mobile device; see para 00124 and 00135, relay device or mobile device enable the communications between further mobile device or D2D device with the network).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cavalcanti et al. (WO 2017/082955 A1, hereinafter “Cavalcanti”).
Regarding claims 1, 12, and 14, Cavalcanti discloses a system for sending a relay notification, the system comprising: a receiver; a transmitter; and at least one processor (see Figure 2, ProSe Function Core Network) configured to use said receiver to receive a request (see para. 0026, 0027, 00105, gateway UE or relay UE can transmit to ProSe Function its identifiers as well as D2D UE identifiers which is further mobile device) for allowing a mobile device that has attached to a mobile communication network (see Figure 2, para. 0032, UE A and UE B are connected to ProSe Function with PC3 interface), by a further mobile device that is also attached to the mobile communication network (see Figure 2, para. 0031, UE A and UE B are connected to ProSe Function with PC3; see also para. 0022,  D2D devices or further mobile devices can communicate with each other as well as through network), to determine a relation between said mobile device and said further mobile device based on said unique identifier of said mobile device (see para. 0095,00125, unique identifiers that determine the relation of mobile device or relay/gateway device with D2D device or further mobile device) and said unique identifier of said further mobile device and to determine whether said mobile device is to act as a relay for said further mobile device based on said relation (see Figure 8 step 820, para. 0061, gateway UE/relay UE is a mobile device which signals the transceiver to transmit to a ProSe Function, the identifier of gateway UE or relay UE or mobile device and D2D UE identifiers which is a further mobile device; see also para 00124 and 00135, relay device or mobile device enable the communications between further mobile device or D2D device with the network), and to use said transmitter to notify said mobile device  that it is to act as a 
Regarding claim 2, Cavalcanti discloses wherein said unique identifier comprises a permanent identifier of said mobile device identifying said mobile device in said mobile communication network and/or a temporary identifier of said mobile device identifying said mobile device in said mobile communication network (see para. 0060).
Regarding claim 3, Cavalcanti discloses wherein said unique identifier comprises an International Mobile Subscriber Identity, a Globally Unique Temporary User Equipment (TIE) Identity, a Proximity Sender identifier, and/or a Cell Radio Network Temporary Identifier (C-RNTI) (see para. 00166).
Regarding claim 4, Cavalcanti discloses wherein said at least one processor is further configured: to determine a unique identifier of said mobile device based on said request; and to determine a relation between said mobile device and said further mobile device based on said unique identifier of said mobile device and said unique identifier of said further mobile device (see para. 0050, and 0095); and wherein said at least one processor is configured: to determine whether said mobile device is to act as a relay for said further mobile device based on said relation (see para. 0050, and 0095).
Regarding claim 5, Cavalcanti discloses wherein said at least one processor is further configured: to obtain information relating to said further mobile device based on said unique identifier of said further mobile device (see para. 0094-0096); and wherein said at least one processor is configured: to determine whether said mobile device is to act as a relay for said further mobile device based on said information relating to said further mobile device (see para. 0094-0096).
Regarding claim 6, Cavalcanti discloses wherein said at least one processor is further configured to obtain said information from a database in said mobile communication network and/or from a trusted third party server (see Figure 2, step S23, para. 0030, 0045 and 0050, ProSe application server).
Regarding claim 7, Cavalcanti discloses wherein said at least one processor is further configured: to obtain information relating to said further mobile device based on said unique identifier of said further mobile device (see Figures 6-7, step 3a, dedicated message to UE1 to communicate with UE2, para. 0054, 0056, and 0060); to determine a unique identifier of said mobile device based on said request (see para. 0095); to obtain information relating to said mobile device based on said unique identifier of said mobile device (see para. 0094); to determine a relation between said mobile device and said further mobile device based on said information relating to said mobile device and on said information relating to said further mobile device(see para. 0094); and to determine whether said mobile device is to act as a relay for said further mobile device based on said relation (see para. 0094).
Regarding claim 9, Cavalcanti discloses wherein said at least one processor is further configured to implement a Third Generation Partnership Project (3GPP) Proximity Services Function (see para. 0033 and 0036).
Regarding claims 10, 13 and 15, Cavalcanti discloses a mobile device, comprising: a receiver; a transmitter; and at least one processor configured to use said receiver to receive a notification from a system, said notification notifying said mobile device that it is to act as a relay to a mobile communication network comprising said system for a further mobile device (see para.00120,  a trigger message from ProSe 
Regarding claim 11, Cavalcanti discloses wherein said at least one processor is configured to receive said identifier from a system that comprises: a receiver: a transmitter: and at least one processor configured to use said receiver to receive a request for allowing said mobile device to be used by a further mobile device as a relay to a mobile communication network, to determine a unique identifier of said further mobile device based on said request (see para. 0026, 0027, 00105, gateway UE or relay UE can transmit to ProSe Function its identifiers as well as D2D UE identifiers which is further mobile device), to determine a unique identifier of said mobile device based on said request: to determine a relation between said mobile device and said further mobile device based on said unique identifier of said mobile device and said unique identifier of said further mobile device and to determine whether said mobile device is to act as a relay for said further mobile device based on said relation  (see Figure 8 step 820, para. 0061, gateway UE/relay UE is a mobile device which signals the transceiver to transmit to a ProSe Function, the identifier of gateway UE or relay UE or mobile device and D2D UE identifiers which is a further mobile device; see also para 00124 and 00135) and to use said transmitter to notify said mobile device to act as a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti in view of Sharma et al. (US 2016/0088468 A1, hereinafter “Sharma”).
Regarding claim 8, Cavalcanti discloses all the subject matter but fails to mention wherein said at least one processor is further configured: to determine whether data use can be charged to said further mobile device based on said unique identifier of said further mobile device and wherein said at least one processor is configured: to determine whether said mobile device is to act as a relay for said further mobile device in dependence on whether data use can be charged to said further mobile device. However, Sharma from a similar field of endeavor discloses wherein said at least one processor is further configured: to determine whether data use can be charged to said further mobile device based on said unique identifier of said further mobile device (see para. 0015, 0045, 0046, 0050 and 0061) and wherein said at least one processor is configured: to determine whether said mobile device is to act as a relay for said further mobile device in dependence on whether data use can be charged to said further mobile device (see para. 0015, 0045, 0046, 0050 and 0061). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Sharma charging function into Cavalcanti relay functionality. The method can be implemented in a server. The motivation of doing this is to provide charging information effectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463